Citation Nr: 0421146	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disability 
characterized by bilateral essential tremors of the hands.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran served on active duty from August 1985 until 
August 1990.  

In January 2001, the RO received the veteran's claim of 
entitlement to service connection for bilateral essential 
tremors of the hand.  The December 2001 rating decision 
denied the veteran's claim.  The veteran disagreed with the 
December 2001 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in February 2003.

The veteran presented sworn video testimony to the 
undersigned Veterans Law Judge in March 2004.  The transcript 
of that hearing has been associated with the veteran's VA 
claims folder.

The Board notes that pursuant to discussions at the hearing 
the issue on appeal has been recharacterized from that of 
entitlement to service connection for bilateral essential 
tremors of the hands to that of service connection for a 
disability manifested by bilateral essential tremors of the 
hands.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran seeks service connection for a disability which 
manifests as bilateral essential tremors of the hands.  In 
essence, he contends that these tremors are symptomatic of 
either a psychological or physical disorder which should be 
service-connected.  For the reasons explained immediately 
below, the Board has determined that a remand is in order.  

The veteran and his representative have advanced two 
arguments to support a finding of service connection for the 
veteran's essential tremors of the hands.  First, that the 
veteran's tremors are the result of an underlying physical 
disease.  In the alternative, it is contended that the 
veteran's tremors are caused by a psychological problem which 
originated in extreme stress experienced by the veteran 
during service.  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the United Sates Court of Appeals for Veterans 
Claims held that where there is evidence of record satisfying 
the first two requirements for service connection (a current 
disability and in-service disease or injury), but there is 
not of record competent medical evidence addressing the third 
requirement (a nexus between the current disability and 
active service), VA errs in failing to obtain such a medical 
nexus opinion.  

VA treatment records indicate the veteran was referred to a 
neurologist for treatment of the tremors and that various 
medications, including blood pressure medication and anti-
depressant medications, have been employed in an attempt to 
control the veteran's tremors.  Evidence of a current 
disability has therefore been satisfied.  

With respect to an in-service incurrence of disease or 
injury, the veteran noted the existence of the tremors in the 
medical history completed incident to his separation.  
Hickson elements (1) and (2) are at least arguably satisfied.  

Although a nexus examination was performed in August 2001, 
the examination was limited to the diagnosis of an underlying 
physical disability which may manifest as essential tremors 
of the hands.  There has not been to date an examination to 
determine whether or not a psychological condition may be the 
source of the veteran's essential tremors, as is asserted by 
the veteran and his representative.  As noted above, the 2001 
VA treatment records indicate prescription of anti-depressant 
medication to alleviate the tremors.  These treatment records 
further indicate a provisional diagnosis of an adjustment 
disorder with mixed anxiety and depressed mood.  None of the 
medical records currently associated with the file include a 
nexus opinion concerning a psychological cause of the 
veteran's tremors.  Consequently, additional evidentiary 
development is required.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for the veteran to 
undergo a VA psychiatric examination. The 
examiner should review the claims file in 
conjunction with the examination and 
provide an opinion as to what if any, 
psychiatric disability is present.  A 
specific determination should be made as 
to whether any psychiatric disability 
diagnosed is as likely as not related to 
the veteran's service.  Further, to the 
extent possible, the examiner should 
determine whether any diagnosed 
psychiatric disorder manifests as 
essential tremors of the veteran's hands.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.  

2.  After undertaking any additional 
development that it deems necessary, VBA 
should then review the evidence of 
record, including any additional evidence 
obtained, and readjudicate the veteran's 
claim for service connection for a 
disability characterized by bilateral 
essential tremors of the hands.  If the 
claim remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case (SSOC) which includes the 
revised spine regulations.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




